Citation Nr: 0026325	
Decision Date: 09/29/00    Archive Date: 10/04/00

DOCKET NO.  94-49 491	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for the 
service-connected postoperative varicose veins of the left 
leg.


REPRESENTATION

Appellant represented by:	James W. Stanley, Jr., 
Attorney at Law


WITNESSES AT HEARINGS ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


REMAND

The veteran served on active duty from July 1969 to July 
1971.

This appeal arose from a June 1994 rating decision of the 
North Little Rock, Arkansas, Department of Veterans Affairs 
(VA), Regional Office (RO), which granted service connection 
for postoperative varicose veins of the left leg, assigning 
this condition a noncompensable evaluation, effective 
September 1, 1993.  In December 1995, the RO issued a 
decision which confirmed and continued this evaluation.  In 
January 1997, the Board of Veterans' Appeals (Board) issued a 
decision which increased the evaluation assigned to this 
condition to 20 percent.  A February 1997 rating action 
promulgated the decision of the Board, awarding a 20 percent 
disability evaluation, effective September 1, 1993.  

The appellant appealed the January 1997 decision of the Board 
to the United States Court of Appeals for Veterans Claims 
(known as the United States Court of Veterans Appeals prior 
to March 1, 1999)(hereinafter "the Court").  The Board's 
decision was vacated regarding this issue pursuant to a July 
1998 Order, following a Joint Motion for Remand.  

In November 1998, the Board remanded this case for further 
development.  In January 2000, the veteran and his 
representative were informed through a supplemental statement 
of the case of the continued denial of the benefit sought.  
In February 2000, the veteran and his wife testified at a 
personal hearing at the RO.  A supplemental statement of the 
case, issued that same month, again informed the veteran and 
his representative of the continued denial of his claim.

VA has a duty to assist the veteran in the development of all 
facts pertinent to his claim.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.103(a) (1994).  This includes the duty 
to obtain a VA examination which provides an adequate basis 
upon which to determine entitlement to the benefit sought.  
Littke v. Derwinski, 1 Vet. App. 90 (1991).  Examinations by 
specialists are recommended in those cases which present a 
complicated disability picture.  Hyder v. Derwinski, 1 Vet. 
App. 221 (1991).

The veteran testified at a personal hearing in February 2000.  
The hearing officer commented, after viewing the veteran's 
left lower extremity, that there appeared to be some edema, 
as well as some eczema.  Any eczema associated with his 
service-connected varicose veins, and which could possibly 
suggest an increase in severity of his condition, was not 
noted by the examiner in April 1999.  Therefore, given the 
possible indication that his condition may have worsened 
since the last VA examination, it is determined that another 
VA examination would be useful before a final determination 
is made as to the veteran's claim.

Under the circumstances of this case, it is found that 
additional assistance would be helpful, and this case will be 
REMANDED to the RO for the following:

1.  The RO should afford the veteran a 
complete VA examination of the left leg 
varicose veins by a qualified physician 
in order to ascertain the current nature 
and degree of severity of the condition.  
The examiner should specifically comment 
on whether the following is present:

persistent edema and stasis 
pigmentation or eczema, with or 
without intermittent ulceration (40 
percent);

persistent edema or subcutaneous 
induration, stasis pigmentation or 
eczema, and persistent ulceration (60 
percent); or


with the following findings 
attributed to the effects of varicose 
veins: massive board-like edema with 
constant pain at rest (100 percent)

38 C.F.R. Part 4, Code 7120 (1999)

The examiner should also comment on 
whether the following is present:

Severe unilateral varicose veins 
involving the superficial veins above 
and below the knee with involvement 
of the long saphenous vein, 
varicosities ranging over 2 
centimeters in diameter, marked 
distortion and sacculation, edema, 
and episodes of ulceration, but with 
no involvement of the deep 
circulation (40 percent); or

Pronounced unilateral varicose veins 
with the findings of the severe 
condition described for 40 percent 
and additional secondary involvement 
of deep circulation, as demonstrated 
by Trendelenburg's and Perthe's 
tests, with ulceration and 
pigmentation.  (50 percent)

38 C.F.R. Part 4, Code 7120 (1997).

The examiner must be provided the claims 
folder for review in conjunction with the 
examination, and she/he is asked to 
indicate in the examination report that 
the claims file has been reviewed.  All 
indicated special studies deemed 
necessary must be accomplished.

The examiner must provide a complete 
rationale for all opinions expressed.

2.  Once the above requested development 
has been completed, the RO must 
readjudicate the veteran's claim for an 
evaluation in excess of 20 percent for 
the service-connected postoperative 
varicose veins of the left leg.  If the 
decision remains adverse to the 
appellant, he and his representative must 
be provided an appropriate supplemental 
statement of the case, and an opportunity 
to respond.  The case should then be 
returned to the Board for further 
appellate consideration, if otherwise in 
order.

3.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that the foregoing 
development action has been conducted and 
completed in full.  If any development is 
incomplete, including if the requested 
examination does not include all tests 
reports, special studies or opinions 
requested, appropriate corrective action 
is to be implemented.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.





		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



- 4 -


